SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS DREYFUS INSTITUTIONAL RESERVES FUNDS DREYFUS INVESTMENT PORTFOLIOS DREYFUS OPPORTUNITY FUNDS (Name of Registrant as Specified in Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee previously paid with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: The Dreyfus Family of Funds 200 Park Avenue New York, New York 10166 Dear Shareholder: Your Dreyfus fund(s) and certain other funds in The Dreyfus Family of Funds will hold special shareholder meetings on August 3, 2012.Shareholders of each of these funds will be asked to elect an additional Board member of their funds and elect two Board members who have been appointed by their funds' Board and serve as current Board members of the funds, but whose election has not been proposed to shareholders until now.The enclosed proxy statement describes the Board member nominees' qualifications and each of their respective current roles overseeing funds in The Dreyfus Family of Funds.Please take the time to read the enclosed materials. Since the proposal to elect Board members is common to these funds, we have combined the proxy statement to save on fund expenses.If you own shares of more than one of these Dreyfus funds, the combined proxy statement also may save you the time of reading more than one document before you vote.If you own shares of more than one of these Dreyfus funds on the record date for the meetings, please note that each fund has a separate proxy card.You should complete a proxy card, or otherwise provide voting instructions, for each fund in which you own shares. Remember, your vote is extremely important, no matter how large or small your fund holdings.By voting promptly, you can help avoid additional costs that are incurred with follow-up letters and calls. To vote, you may use any of the following methods: · By Mail.Please complete, date and sign the enclosed proxy card for each fund in which you own shares and mail it in the enclosed, postage-paid envelope. · By Internet.Have your proxy card(s) available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. · By Telephone.Have your proxy card(s) available.Call the toll-free number listed on the proxy card.Enter your control number from your proxy card.Follow the recorded instructions. · In Person.Any shareholder who attends the meeting in person may vote by ballot at the meeting. We encourage you to vote through the Internet or by telephone using the number that appears on your proxy card(s).These voting methods will save the funds money because they would not have to pay for return-mail postage.If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person at the meeting.Whichever voting method you choose, please take the time to read the full text of the proxy statement before you vote. Your vote is very important to us.If you have any questions before you vote, please call one of the Dreyfus service representatives at 1-800-DREYFUS.Thank you for your response and for your continued investment with The Dreyfus Family of Funds. Sincerely, Bradley J. Skapyak President Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Reserves Funds Dreyfus Investment Portfolios Dreyfus Opportunity Funds Notice of Special Meetings of Shareholders To Be Held on August 3, 2012 To the Shareholders: Special Meetings of Shareholders of each of the funds in The Dreyfus Family of Funds listed above (each, a "Fund" and, collectively, the "Funds")* will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, on Friday, August 3, 2012 at 12:00 p.m. for the following purposes: 1.
